Judgment, Supreme Court, New York County (Felice Shea, J.), rendered October 16, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of AV2 to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People, and giving due deference to the jury’s findings of credibility, we find that defendant’s guilt was proven beyond a reasonable doubt (see, People v Villanueva, 193 AD2d 382, lv denied 82 NY2d 728). Although defendant was silent throughout the actual transfer of the drugs from codefendant to an undercover officer (see, People v Tention, 162 AD2d 355, lv denied 76 NY2d 991), his conduct, under the totality of the circumstances, was clearly designed to effectuate the drug sale as a steerer or lookout. Thus, he responded to the undercover’s inquiry about "bottles” by first looking him over and then asking how many he wanted; he indicated his assent when his codefendant stated that he would effectuate the sale; he possessed a key to the front door of the building, in which he did not reside (see, People v Sandobar, 191 AD2d 375, lv denied 81 NY2d 1080); and he directed the undercover officer to remain outside while he and codefendant entered the building to obtain the drugs.
The trial court did not err in permitting defendant’s witness to be cross-examined about his possible intoxication at the time of the events to which he testified (see, People v Rosario, 160 AD2d 1031, 1031-1032, lv denied 76 NY2d 795; cf., People v Wrigglesworth, 204 AD2d 758, 760).
*400We have considered defendant’s other arguments and find they do not warrant any modification of the judgment. Concur —Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.